Case 5:20-cv-00947-TJH-KK Document 11 Filed 05/05/20 Page 1 of 3 Page ID #:247
     Case 5:20-cv-00947-TJH-KK Document 11 Filed 05/05/20 Page 2 of 3 Page ID #:248



 1         On May 1, 2020, the Court stayed Petitioner’s Fifth Amendment substantive due
 2   process claim pending the resolution of Roman.
 3         The crux of Petitioner’s Fifth Amendment procedural due process claim and
 4   Eighth Amendment claim is that his prolonged detention is unlawful because the
 5   immigration judge erroneously denied his request for bond. Consequently, Petitioner’s
 6   Eighth Amendment claim is duplicative of his Fifth Amendment claim. Further,
 7   where an immigration detainee seeks the challenge a condition or circumstance of his
 8   civil detention, he must do so under the Fifth Amendment – the Eighth Amendment
 9   does not apply. See Smith v. Wash., 781 F. App’x. 595, 597 (9th Cir. 2019).
10   Accordingly, Petitioner’s Eighth Amendment claim will be dismissed.
11         As to his Fifth Amendment procedural due process claim, Petitioner contends
12   that the immigration judge erroneously denied his request for bond because the
13   immigration judge “ignored or dismissed evidence presented by [Petitioner] that he was
14   not a significant risk of flight including evidence of the financial support of a [United
15   States] citizen and location where he would live upon release.” Thus, it appears to the
16   Court that Petitioner is challenging the discretionary judgment of the immigration judge
17   under the guise of a constitutional challenge. Generally, the Court lacks habeas
18   jurisdiction to review the discretionary decisions of immigration judges. See Barrientos
19   v. ICE Field Office Director, 667 F. App’x. 184, 184-185 (9th Cir. 2016).
20

21         Accordingly,
22

23         It is Ordered that Petitioner’s Eighth Amendment claim be, and hereby is,
24   Dismissed.
25

26         It is further Ordered that Petitioner shall show cause, if he has any, as to
27   why the Court should not dismiss his prolonged detention claim for lack of jurisdiction.
28   Petitioner’s response, if any, to this order to show cause shall be filed by May 12,

                                                         Order to Show Cause – Page 2 of 3
Case 5:20-cv-00947-TJH-KK Document 11 Filed 05/05/20 Page 3 of 3 Page ID #:249
